NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0903-19

SANTANDER BANK, N.A.,

          Plaintiff-Respondent,

v.

NORA V. LOPEZ,

          Defendant,

and

NESTOR LOPEZ,

     Defendant-Appellant.
________________________

                   Argued April 13, 2021– Decided June 23, 2021

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Hudson County, Docket No. F-
                   022683-18.

                   Nestor Lopez, appellant, argued the cause pro se.
             Michael E. Eskenzai argued the cause for respondent
             (Friedman Vartolo LLP, attorneys; Michael E.
             Eskenzai, on the brief).

PER CURIAM

      In this residential mortgage foreclosure case, defendant Nestor Lopez

appeals (1) an order granting plaintiff summary judgment, striking defendant's

answer, and denying defendant's cross-motion to dismiss the complaint; (2) final

judgment; and (3) an order in which, among other things, the trial court reduced

the final judgment by $37,457.54 because plaintiff had impermissibly charged

late fees.

      Defendant argues:

             The Trial Court erred and abused its discretion granting
             Plaintiff Summary Judgment and denying Defendant's
             Cross-Motion for Dismissal.

             The Trial Court erred and abused its discretion by not
             awarding Defendant statutory damages pursuant to
             N.J.S.A. 46:10B-29.

      The Chancery court reviewed the undisputed facts and found defendants

had defaulted on the note and mortgage, defendants had no viable defenses, and

plaintiff was entitled to summary judgment. Thereafter, the court entered final

judgment based on the established proofs.        We find insufficient merit in




                                                                          A-0903-19
                                        2
defendant's arguments to warrant discussion in a written opinion, R. 2:11-

3(e)(1)(E).

      In responding to defendant's appeal and not by cross-appeal, plaintiff

argues the trial court erred in reducing the final judgment by $37,457.54 and

asks us to vacate that aspect of the order. "Without cross-appealing, a party may

argue points the trial court either rejected or did not address, so long as those

arguments are in support of the trial court's order," State v. Eldakroury, 439 N.J.

Super. 304, 307 n.2 (App. Div. 2015), but "a respondent must cross-appeal to

obtain relief from a judgment," Reich v. Borough of Fort Lee Zoning Bd. of

Adjustment, 414 N.J. Super. 483, 499 n.9 (App. Div. 2010). Because plaintiff

did not cross-appeal, we decline to consider plaintiff's challenge to part of the

final judgment.

      Affirmed.




                                                                             A-0903-19
                                        3